                 Case 4:20-cv-00188-JCH Document 7 Filed 05/05/20 Page 1 of 2




        1                                                                                           JL

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                            FOR THE DISTRICT OF ARIZONA
        8
        9   Freedom Christopher Austin Pfaendler,           No. CV 20-00188-TUC-JGZ
       10                         Plaintiff,
       11   v.                                              ORDER
       12
            Town of Sahuarita, et al.,
       13
                                  Defendants.
       14
       15           Plaintiff Freedom Christopher Austin Pfaendler, who is represented by counsel, has
       16   filed a civil rights Complaint pursuant to 42 U.S.C. § 1983. Plaintiff has paid the filing
       17   and administrative fees. The Court will order Defendants to answer the Complaint.
       18   IT IS ORDERED:
       19           (1)   Plaintiff must either serve each Defendant or seek a waiver of service for
       20   each Defendant.
       21           (2)   If Plaintiff does not either obtain a waiver of service of the summons or
       22   complete service of the Summons and Complaint on a Defendant within 90 days of the
       23   filing of the Complaint, the action may be dismissed as to each Defendant not served. Fed.
       24   R. Civ. P. 4(m).
       25           (3)   Defendants must answer the Complaint or otherwise respond by appropriate
       26   motion within the time provided by the applicable provisions of Rule 12(a) of the Federal
       27   Rules of Civil Procedure.
       28   ….


TERMPSREF
                  Case 4:20-cv-00188-JCH Document 7 Filed 05/05/20 Page 2 of 2




            1          (4)    Any answer or response must state the specific Defendant by name on whose
            2   behalf it is filed. The Court may strike any answer, response, or other motion or paper that
            3   does not identify the specific Defendant by name on whose behalf it is filed.
            4          (5)    This matter is assigned to the standard track pursuant to Rule 16.2(b)(3)
            5   of the Local Rules of Civil Procedure and to the Mandatory Initial Discovery Pilot
            6   pursuant to General Order 17-08.
            7          (6)    If properly completed, the Clerk of Court must issue the proposed
            8   Summonses filed at Doc. 4.
            9          Dated this 5th day of May, 2020.
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           -2-
